DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	1) Amend claim 1 to recite: 	 An integrated lighting system, comprising:
a casing configured to detachably couple from a conventional air vent, the air vent including at least one louver, the casing containing lighting system components including
a motion sensor configured to detect a presence of a person;
a light source; and
a processor configured to:
receive, from the motion sensor, an indication in response to the motion sensor detecting the presence of the person, and
send, to the light source, an activation signal to activate the light source in response to receiving the indication; 
wherein the casing includes at least one coupling mechanism for retrofit detachably coupling the casing as a self-contained unit to a portion of the conventional air vent.
 	2) Amend claim 3 to recite: 	 The integrated lighting system of claim 1, wherein the casing is configured to couple with the at least one louver of the conventional air vent.

 	3) Amend claim 19 to recite: 	 A method of reporting an intrusion from a handheld device, comprising:
providing a self-contained, retrofit integrated lighting system including a casing, a coupling mechanism on the casing, and a series of lighting system components contained by the casing, the components including a light source, a motion sensor and a processor;
providing an air vent having at least one louver;
attaching the self-contained, retrofit integrated lighting system to the air vent with the coupling mechanism;
receiving a first signal from the integrated lighting system, wherein the signal indicates a detection of a person; and
transmitting, in response to receiving the first signal, a second signal to a third party alerting the third party about the detection of the person.
Reason(s) for Allowance
The amendments to the claims from 03/03/2021 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) Claim 1, particularly a casing configured to detachably couple from a conventional air vent, the air vent including at least one louver, the casing containing lighting system components including a motion sensor configured to detect a presence of a person; a light source; and a processor configured to receive, from the motion sensor, an indication in response to the motion sensor detecting the presence of the person, and send, to the light source, an activation signal to activate the light source in response to receiving the indication; wherein the casing includes at least one coupling mechanism for retrofit detachably coupling the casing as a self-contained unit to a portion of the conventional air vent, in the manner claimed. 	2) Claim 10, particularly an self-contained, retrofit integrated lighting system including   a casing configured to detachably couple from the louver, the casing including a first surface and a second surface, the second surface including at least one coupling mechanism detachably coupled to a portion of the louver as a self-contained unit, the casing containing a series of lighting system components, in the manner claimed.  	3) Claim 19, particularly providing a self-contained, retrofit integrated lighting system including a casing, a coupling mechanism on the casing, and a series of lighting system components contained by the casing, the components including a light source, a motion sensor and a processor; attaching the self-contained, retrofit integrated lighting system to an air vent with the coupling mechanism, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684